COURT OF APPEALS FOR THE
                                  FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:               01-12-01010-CR
Style:                      Ronald Lucero
                            v The State of Texas
Date motion filed*:         March 14, 2013
Type of motion:             Motion to stay the issuance of the mandate
Party filing motion:        Appellant
Document to be filed:

Is appeal accelerated? No

If motion to extend time:
        Original due date:
        Number of previous extensions:                        Current Due date:
        Date Requested:

Ordered that motion is:

              Granted
               If document is to be filed, document due:
                Absent extraordinary circumstances, the Court will not grant additional motions to
                 extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         According to Lucero’s motion, he has not yet filed a petition for discretionary review;
         any order on the motion would therefore be premature. Further, because this is not an
         accelerated appeal, our mandate will not issue until after the Court of Criminal Appeals
         resolves any timely-filed petition for discretionary review. See TEX. R. APP. P. 18.1, 18.6.

Judge's signature:/s/ Harvey Brown
                 

Panel consists of ____________________________________________

Date: March 21, 2013
November 7, 2008 Revision